10

11

12

14

15

16

17

18

19

20

21

22

23

SHARON MCDANIEL,
Plaintiff

Vv.

MARIO A. SUAREZ and
TRUCKING, LLC,

Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Case No.: 2:19-cv-01373-APG-VCF
Order Deeming Order to Show Cause

Satisfied

ALMANZA

 

 

 

 

In light of the defendants’ response to the order to show cause (ECF No. 9),

IT IS ORDERED that the order to show cause (ECF No. 5) is deemed satisfied, and I will

not remand for lack of subject matter jurisdiction at this time.

DATED this 4th day of September, 2019.

ee

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
